IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: PRIVATE CRIMINAL COMPLAINT          : No. 66 MAL 2022
PETITION OF PAUL A. BROWN                  :
                                           :
                                           : Petition for Allowance of Appeal
PETITION OF: PAUL A. BROWN                 : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 26th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.